 SOUTHWESTERN BELL TELEPHONE COMPANYSouthwestern Bell Telephone Company and Commu-nications Workers of America, AFL-CIO. Case 14-CA-12529January 8, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn September 28, 1979, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board'has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Southwestern Bell Tele-phone Company, Saint Louis, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.I The Administrative Law Judge found that Respondent refused to arbitratea grievance because it was untimely filed. However, the evidence establishesthat Respondent was willing to arbitrate the grievance but it intended toargue, as an affirmative defense, that the grievance was untimely. Thiserroneous finding does not detract from the other findings of the Administra-tive Law Judge, which we adopt.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in any like or related mannerfail or refuse to bargain or impede or interferewith the efforts of our employees' exclusiverepresentative to bargain collectively on theirbehalf in accordance with the provisions of theAct.WE WILL furnish to our employees' collec-tive-bargaining representative, CommunicationsWorkers of America, AFL-CIO, timely informa-tion listing job vacancies filled by name andservice date, as well as the names and addresses ofall employees currently on file for those vacan-cies.WE WILL bargain in good faith with ouremployees' Union concerning matters arising outof the information so furnished.SOUTHWESTERN BELL TELEPHONE COM-PANYDECISIONSTATEMENT OF THE CASESTANLEY N. OHLBAUM, Administrative Law Judge: Thisproceeding' under the National Labor Relations Act, asamended (29 U.S.C. § 151, et seq.), herein called the Act,was heard before me in St. Louis, Missouri, on July 9, 1979.All parties were represented throughout by counsel or otherrepresentative, who were afforded full opportunity to presentevidence and arguments, as well as to file post-trial briefs.Briefs were received on September 19, 1979.The basic issue is whether Southwestern Bell TelephoneCompany, herein called Respondent, has violated Section8(a)(5) and (1) of the Act through its conceded failure toprovide to the Union information which the Union asserts isrequired for its representation of a bargaining unit ofRespondent's employees.' The complaint was issued by the Regional Director for Region 14 on May30, 1979, growing out of charge filed by Communications Workers ofAmerica, AFL-CIO, herein called the Union, on April 23, 1979.247 NLRB No. 27171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record and my observations of thetestimonial demeanor of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAt all material times Respondent has been and is aMissouri corporation with its principal office and place ofbusiness in St. Louis in that State, and with other places ofbusiness in the States of Arkansas, Kansas, Oklahoma, andTexas, and is engaged in providing telephone communica-tion services and related products and services. In therepresentative 12-month period ending April 30, 1979,Respondent's gross business volume exceeded $100,000, andin the course thereof Respondent purchased and caused tobe transported to and delivered at its St. Louis, Missourilocation directly in interstate commerce from places outsideof Missouri, goods and materials valued in excess of $50,000.I find that at all material times Respondent has been adis an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act; and that at all of thosetimes the Union has been and is a labor organization asdefined in Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent and the Union are parties to a 1977-80collective-bargaining agreement under which the Unionrepresents a bargaining unit of Respondent's employees.Since mid-February 1979, the Union has been requestingthat Respondent furnish it with a weekly list of unit jobvacancies filled, by name and service date, together with thenames and service dates of unit employees having requestson file for those vacancies. Respondent's failure to supplythe requested information, at least in the form and with theperiodicity requested, is the basic issue here. Subordinateissues presented are whether the Union is entitled to theinformation it has requested, whether it has waived its rightto the information, and whether it is entitled to theRespondent merely issued a "transfer plan activity report" (e.g., G.C.Exh. 7) each 90 days, after the event, ostensibly listing jobs filed in certainclassifications (5-15) without identification of personnel by names oraddresses.' Among other things, the Union pointed out that, lacking the requestedinformation, it would be unable to process and take action on grievances-which have in fact arisen (G.C. Exhs. 8-19-within the timeframes prescribedby the collective-bargaining agreement (G.C. Exh. 3) ). Disagreeing with thiscontention, Respondent indicated its willingness only to "meet on an informalbasis" to "consider" the "complaint" of a particular named employee(Simmons), but without supplying or agreeing to supply the requestedinformation. The record establishes that in the Simmons matter Respondent,in rejecting the grievance, did indeed take the position that "this grievancewas not filed on a timely basis ... within 45 days of the action complainedof," as required by the collective-bargaining agreement (G.C. Exh. 13); andthat Respondent subsequently rejected the Union's contention that it actedwithin 45 days after it learned or should have learned of the actioncomplained of (i.e., filling of a job) (G.C. Exhs. 14-18). Thereafter,Respondent even declined to go to arbitration. on the ground that thegrievance was untimely and therefore no requirement to arbitrate existed(G.C. Exh. 19)-a position Respondent continued to take at the instanthearing. It is difficult to understand how a person can take a matter toinformation in the form and with the time periodicity itseeks. These issues will be considered seriatim.B. The Unions Entitlement to the InformationUntil January 1979, Respondent, a multistate publicutility, was bound to maintain a "transfer and upgrade plan"for nonmanagerial employees under the terms of a UnitedStates district court consent decree in a proceeding to whichthe Union was not a party, participant, or invitee. Uponexpiration thereof, Respondent promulgated an amendedaffirmative action plan containing no reporting procedure tothe Union as bargaining representative.' The Union there-upon, on February 16, 1979, requested Respondent tosupply it with data, on a weekly basis, concerning jobvacancies filled, by names and service dates, as well as thenames and service dates of employee applicants therefor,pointing out in detail its need therefor and raising certainquestions in order properly to police its existing collective-bargaining agreement (G.C. Exh. 2). By its March 12 letter,Respondent in effect declined or deferred action on theUnion's request (G.C. Exh. 4). On April 4 the Union againrequested this information, reiterating its need therefor,additionally pointing out its inability to process grievancesproperly as unit representative under the collective-bargain-ing agreement (G.C. Exh. 5).' Disagreeing with this view(G.C. Exh. 6), Respondent in reply again failed to supply therequested information, and that is where the matter stands.It is to be observed that, in addition to the necessity foraccess to information in order to process grievances inaccordance with the collective-bargaining agreement', thatagreement links promotions to seniority (G.C. Exh. 3, App.B, par. 3, p. 75).It is well understood that a core function-indeed, duty-of the bargaining representative is to administer the collec-tive-bargaining agreement. This includes policing compli-ance, monitoring implementation of nondiscrimination pro-visions (G.C. Exh. 3, art. X, p. 222) and affirmative actionprograms, investigating and pressing grievances, and engag-ing in such collective-bargaining negotiations as may bedesirable. These responsibilities cannot be properly per-formed without access to the information which Respondenthere continues to deny to the Union, since the data requestedgrievance before he even knows about it, or when Respondent's after-action"transfer plan activity report" (G.C. Exh. 7) is. as it plainly shows on its face.issued after the expiration of the required 45 days to institute a grievanceunder the collective-bargaining agreement.' See fn. 3, supra. In addition to the facts there set forth, it is to be notedthat under Respondent's promotional job-bidding procedures, only thesuccessful-and not the unsuccessful-job bidder is notified; that Respon-dent's after-action "transfer plan activity report," delayed and tardy as it is, isnot supplied to unsuccessful bidders nor at any rate timely circulated orpublicized by Respondent among its employees; that that "report" containsno names or addresses; and that in the case of grievant Simmons, a male blackperson, he was one member of a unit of 65,000 employees, rendering itimpracticable for him or his Union to attempt to ascertain the facts.particularly since the union-security provision of the collective-bargainingagreement was inapplicable in 3 of the 5 States it covered (and that even inSimmons' State of Missouri. where it was applicable, it covered 15,000employees). Additionally, the "net credited service date" set forth onRespondent's after-action "report" (G.C. Exh. 7) consists of a seniority datedetermined by Respondent's own committee without union representation andwithout union access to any method of assuring its accuracy-particularly inthe absence of identification thereon of the persons involved.172 SOUTHWESTERN BELL TELEPHONE COMPANYare central to the tenure, terms, and conditions of the unitmembers' employment and to important provisions andaspects of the collective-bargaining agreement and collec-tive-bargaining relationship. "There can be no question ofthe general obligation of an employer to provide informationthat is needed by the bargaining representative for theproper performance of its duties." N.L.R.B. v. AcmeIndustrial Co., 385 U.S. 432, 435-436 (1967), citingN.L.R.B. v. Truitt Mfg. Co., 351 U.S. 149 (1956). Data, ashere, concerning how unit jobs are filled promotionally arecentral to the life and interest of the unit, and thus at thevery least "presumptively relevant to bargainable issues."N.LR.B. v. Rockwell-Standard Corp., Transmission andAxle Division, Forge Division, 410 F.2d 953, 957 (6th Cir.1969). An employer who declines to provide such informa-tion to the bargaining representative thereby not onlyviolates Section 8(a)(1) of the Act, but also thereby fails tobargain as required by Section 8(a)(5) of the Act. Id. In-plant promotions (involving as they do, wage changes) andtransfers, as well as nondiscrimination provisions, are ofcourse mandatory bargaining subjects. Fibreboard PaperProducts Corp. v. N.L.R.B., 379 U.S. 203, 209-210, 222(1964); N.L.R.B. v. Wooster Division of Borg-Warner Corp.,356 U.S. 342, 349 (1958); N.L.R.B. v. Laney & Duke StorageWarehouse Co., Inc., 369 F.2d 859, 866, 869 (5th Cir. 1966);General Motors Corporation, 243 NLRB 186 (1979); WhiteFarm Equipment Company, A Subsidiary of White MotorCorporation, 242 NLRB 1373 (1979); Westinghouse ElectricCorporation, 239 NLRB 106 (1978). Denial of union accessto accurate, timely lists of current unit applicants forpromotion, in terms of their seniority and other descriptivedata, may be regarded as inhibiting the bargaining represen-tative's access to "information that is needed by thebargaining representative for the proper performance of itsduties" (N.L.R.B. v. Acme Industrial Co., supra) andessential to analysis of data contained in Respondent's"transfer plan activity report[s]." See N.L.R.B. v. Reed &Prince Mfg. Co., 205 F.2d 131, 135 (Ist Cir. 1953), cert.denied 346 U.S. 887; N.L.R.B. v. Gulf Atlantic WarehouseCo., 291 F.2d 475 (5th Cir. 1961); Southwest Chevrolet Corp.,194 NLRB 975, 984-985 (1972), enfd. 82 LRRM 2620, 70LC 1 1,371 (7th Cir.); Kayser-Roth Hosiery Co., Inc., 187NLRB 562, 565 (1970), enfd. in material part 447 F.2d 396,400-401 (6th Cir. 1971). The same may be said in this casefor the addresses of the individuals on the list. While, to besure, "[t]here is no general rule requiring an employer togive the bargaining agent a list of the unit employees' namesand addresses," nevertheless "courts have imposed such arequirement when the information is relevant and necessaryto the Union's performance of its duties. See United AircraftCorp. (Pratt & Whitney) v. N.L.R.B., 434 F.2d 1198, 1204-05 (2d Cir. 1970), cert. denied 401 U.S. 993 (1971);Prudential Insurance Company of America v. N.L.R.B., 412F.2d 77, 83-84 (2d Cir. 1969), cert denied 396 U.S. 928;Standard Oil Co. of California, Western Operations, Inc. v.N.L.R.B., 399 F.2d 639, 640 (9th Cir. 1968). The existenceof a duty thus depends on the factual circumstances in eachcase." N.L.R.B. v. Pearl Bookbinding Company, Inc., 517F.2d 1108, 1113 (Ist Cir. 1975). Under the circumstanceshere shown, involving a bargaining unit of 65,000 employeesdispersed over 5 States, with 15,000 in Missouri and 5,000 inSt. Louis alone, it is not unreasonable to request addresses aswell as names, and no showing or contention is made thatsuch an added requirement would impose a hardship uponRespondent, who undoubtedly has the information readilyat hand. See Pearl Bookbinding Company. Inc., supra;Prudential Insurance Company of America v. N.L.R.B.,supra: Standard Oil Co. of California, Western Operations.Inc. v. N.L.R.B., supra; Henry M. Hald High School Assn..213 NLRB 463 (1974); Reserve Enterprises, Inc., d/b/a CoitEagle, 210 NLRB 495, 496 (1974); Magma Copper Compa-ny, San Manuel Division, 208 NLRB 329 (1974); UnitedAircraji Corporation v. N.L.R.B., supra; Southern CountiesGas Company of California, 174 NLRB 19 (1969); GeneralElectric Company, 176 NLRB 605 (1969).So well settled is the bargaining representative's right toobtain from the employer job, promotion, and wage-relateddata concerning bargaining units and their members that aslong as a generation ago it was observed that "a union's rightto such information cannot be seriously challenged." Inter-national Woodworkers of America, Local Unions 6-7, and 6-122, AFL-CIO[Pine Industrial Relations Committee, Inc., etal.] v. N.L.R.B., 263 F.2d 483, 484 (D.C. Cir. 1959). And,with regard to these, it has been declared that "[u]nilateralaction by an employer without prior discussion with theunion does amount to a refusal to negotiate about theaffected conditions of employment ...and must of necessi-ty obstruct bargaining, contrary to the congressional poli-cy.... It will rarely be justified by any reason ofsubstance." N.L.R.B. v. Benne Katz, etc., d/b/a Williams-burg Steel Products Co., 369 U.S. 736, 747 (1962). Under thisprinciple, even union audits of employer books to substanti-ate employer claims have been authorized. N.L.R.B. v.Truitt Mfg. Co., supra at 152-153. Indeed, once datarelevance is established, refusal to furnish the same is per se arefusal to bargain. Curtiss-Wright Corp., Wright Aeronauti-cal Division v. N.L.R.B., 347 F.2d 61 (3d Cir. 1965); PuertoRico Telephone Co. v. N.L.R.B., 359 F.2d 983 (Ist Cir.1966); Timken Roller Bearing Co. v. N.L.R.B.. 325 F.2d 746(6th Cir. 1963), cert. denied 376 U.S. 971 (1964). Inupholding the right to the data, court emphasis appears to beon its necessity or importance in the contract administration.As stated in Curtiss- Wright, supra at 68-70:The Board ...holds the proper rule to be that if therequested data is relevant, and therefore reasonablynecessary, to a union's role as bargaining agent in theadministration of a collective bargaining agreement, it isan unfair labor practice within the meaning of Section8(a)(5) of the Act for an employer to refuse to furnishthe requested data. With that conception of an employ-er's duty to bargain this court is in agreement....Without the disclosure of relevant information bothcontract negotiations and the institution of grievanceand arbitration procedures under existing agreementswould be hampered. Merely meeting and conferringwithout a prior exchange of requested data, where suchis relevant, does not facilitate effective collective bar-gaining and, therefore, does not meet the requirementsof Section 8(a)(1) and (5). Because of the need tofacilitate effective collective bargaining, a refusal tofurnish data is an unfair labor practice notwithstandingthe good faith of an employer in rejecting the request.173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis has been the declared policy of many of the circuitcourts ...It is well within the responsibility of the Union in theinstant case in executing its duty to protect the interestsof the employees in the bargaining unit it represents toclosely scrutinize all facets relating to any encroach-ment upon the rights of those unit employees to the endthat a stable employment structure for the members ofthe bargaining unit may be maintained."It is found that the data here requested by the Union andwithheld by Respondent are relevant and essential to properadministration of the Union's responsibilities as bargainingagent, and that the Union is therefore entitled thereto; andthat Respondent's failure to provide such data was and is inviolation of its bargaining obligation, constituting an unfairlabor practice under Section 8(a)(5) and (1) of the Act.C. Waiver of the Right to the InformationRespondent contends that the Union has waived its rightto the requested information through its acquiescence in notreceiving it in the past, its alleged acquiescence in theprocedure followed under the expired "consent decree" (towhich it was not a party) alluded to above, its unsuccessfulattempt to negotiate and include such a requirement in thecollective-bargaining agreement, and the fact that the subjectcontinues under unresolved negotiation. I reject all of thesecontentions as without merit.To begin with, a waiver must, if not express, be clear andunequivocal. Timken Roller Bearing Co. v. N.L.R.B., supra,and cases there cited. A waiver "is not to be readily inferredand it should be established by proof that the subject matterwas consciously explored and that a party has 'clearly andunmistakably waived its interest in the matter' and has'consciously yielded' its rights." Tucker Steel Corp., andSteel Supply Company, 134 NLRB 323, 332 (1961), andcases there cited. Accord: C & C Plywood Corporation, 148NLRB 414, 416-417 (1964), enforcement denied 351 F.2d224 (9th Cir. 1965), reversed 385 U.S. 421 (1967). See alsoGeneral Electric Company v. N.L.R.B., 414 F.2d 918, 923-924 (4th Cir. 1969), cert. denied 396 U.S. 1005 (1970);Fafnir Bearing Co. v. N.L.R.B., 362 F.2d 716, 722 (2d Cir.1966); N.L.R.B. v. Gulf Atlantic Warehouse Co., 291 F.2d475, 477 (5th Cir. 1961); N.L.R.B. v. Item Company, 220F.2d 956, 958-959 (5th Cir. 1955), cert. denied 350 U.S. 905;Cloverleaf Division of Adams Dairy Co., 147 NLRB 1410,1412-13 (1964); American Smelting and Refining Co.,Tacoma Plant, 115 NLRB 55 (1956).Nor may the fact that the parties have been unsuccessfulin reducing to writing in their collective-bargaining agree-ment, or in negotiating since then, an understanding as tothe information to be supplied be transmuted by somelegerdemain into a "waiver" of the right to the information.If anything, it demonstates the opposite. Failure to incorpo-rate a statutory right in a collective-bargaining agreementdoes not justify an inference of waiver thereof. CloverleafDivision of Adams Dairy Co., supra; New York Telephone' The Union seeks supply of the data weekly, but this has been eased in theremedy, as has what otherwise might be the burden of supplying the initial listof currently pending job applicants.Company, 219 NLRB 679, 680 (1975). As stated in J. I. CaseCompany v. N.L.R.B., 253 F.2d 149, 153 (7th Cir. 1958):The[se] contentions [of Respondent that union com-plaints in regard to wage rates must be handled withinthe context of precontract negotiations or as grievancesunder the contract] stem from a basic disagreementbetween petitioner [i.e., Respondent] and the Board asto the proper conception of the Union's role asrepresentative of the employees and of the very natureof the collective bargaining process. The contention thatthe Union's right to data is limited to pending wagenegotiations overlooks the fact that collective bargainingis a continuing process which, "[a]mong other things...involves day to day adjustments in the contractand other working rules, resolution of new problemsnot covered by existing agreements, and the protectionof employee rights already secured by contract." Conleyv. Gibson, 1957, 355 U.S. 41, 46 .... See alsoAeronautical Industrial District Lodge 727 v. Campbell,1949, 337 U.S. 521, 525 .. .. A collective bargainingagreement thus provides "the framework within whichthe process of collective bargaining may be carried on."Timken Roller Bearing Co. v. N.L.R.B., 1947, 1 Cir.,161 F.2d 949, 955. The Union not only has the duty tonegotiate collective bargaining agreements but also thestatutory obligation to police and administer the exist-ing agreements.It is crystal clear here that no waiver has been established;indeed, the Union's consistent pursuit of its insistence uponthe information attests to its nonrelinquishment of itsposition. Cf. Georgia Power Company, 238 NLRB 572(1978), enfd. 597 F.2d 769 (5th Cir. 1979); ColumbusFoundries, Inc., 229 NLRB 34 (1977), enfd. 84 LC 10,645(5th Cir. 1978); New York Telephone Company, 219 NLRB679; New York Telephone Company, 219 NLRB 685 (1975).It is accordingly found that no waiver by the Union of itsright to the requested information has been established.D. The Union's Entitlement to the Information in theForm Requested and With the Time Periodicity SoughtEnough has been said to indicate that the Union wasentitled to the data sought. No precise form that that datashould take has been required or suggested. It is clear thatthe requested data could be supplied in various utilizableforms, and no precise form need be here spelled out beyondthe general requirements laid down in the section of thisDecision entitled "The Remedy."It should be emphasized that it is not only established byUnion Official Lovett's testimony, but undisputed if notconceded by Respondent's Labor Relations ExecutiveRavas' testimony, that Respondent has never taken theposition that furnishing the requested information would beunduly burdensome or costly. Cf. Food Employer Council,Inc., et al., 197 NLRB 651 (1972). Notwithstanding this,reasonable alternatives are provided in the remedy, infra, toameliorate any possible burden as to quantity or periodicity.'174 SOUTHWESTERN BELL TELEPHONE COMPANYSince it would be utterly unreasonable, particularly inview of the huge size and geographic dispersal of thebargaining unit, to require the Union to ferret out throughother means the information it seeks, which is readily athand with Respondent, supply of that information, in themanner and with the periodicity delineated in the remedyportion of this Decision, is warranted and should berequired.In view of the foregoing, there are accordingly, upon thesefindings of fact and the entire record, hereby stated thefollowing:CONCLUSIONS OF LAW1. Jurisdiction is properly asserted in this proceeding.2. By its failure and refusal to provide the Union with theaforedescribed requested information, Respondent has en-gaged in and is engaging in unfair labor practices in violationof Section 8(a)(5) and (1) of the Act.3. Said unfair labor practices have affected, are affecting,and, unless permanently restrained and enjoined, will con-tinue to affect commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYRespondent, having been found to have violated Section8(aX5) and () of the Act in the respects enumerated, shouldbe required to cease and desist from continuing or commit-ting further such violations and to take appropriate affirma-tive actions to repair such violations, including the posting ofthe usual notice to employees in cases of this nature.As was disclosed at the hearing, the parties have beenunable to arrive at a modus operandi for providing theinformation in question. I have already indicated what itsscope should be. In order to provide guidance to the partiesand to avoid or minimize possible complications whichmight otherwise delay implementation, or arise on enforce-ment, of the proposed Order herein, it is deemed expedientand proper to include in the recommended Order certainspecific provisions in equitable modification of the Union'sdemand and at the same time clarification of the require-ment and how it may be satisfied without need for furtherlitigation. Cf. Food Employer Council, Inc., supra. Theseprovisions will require that, unless the parties otherwiseagree in writing, Respondent shall supply the requested datato the Union as follows: (I) as to job vacancies applied for, atRespondent's election either promptly (a) furnish to theUnion a current actively pending list thereof (includingadequate descriptions of the jobs and their locations) andthereafter continue promptly to supply the Union withsupplements thereto as such vacancies occur and applicantsapply therefor, or (b) make its records as to the foregoingdata available for the Union's inspection and copying at theUnion's own expense to assemble, copy, and thereafterupdate and currently maintain, in either case (a) or (b) toinclude names and addresses; (2) as to job vacancies filled,supply the Union with the names and addresses of all' In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48persons appointed to fill such jobs (with adequate descrip-tions of such jobs and their locations) within 15 days afterthey are filled. This time requirement should provide ampletime for the Union to process any grievances within the 45-day period required under the collective-bargaining agree-ment. Respondent should additionally be required to bargaincollectively in good faith with the Union concerning the datafurnished and matters touching the same.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER'The Respondent, Southwestern Bell Telephone Company,St. Louis, Missouri, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Failing or refusing to bargain collectively with Com-munications Workers of America, AFL-CIO, as the exclu-sive representative of Respondent's employees in the appro-priate unit by failing and refusing to furnish to that labororganization relevant information and data concerningRespondent's job-transfer plan activities and jobs filled bytransfer, promotion, or otherwise, including descriptions ofsuch jobs and their locations, when they are supposed to befilled and when they are actually filled, and identification byname, address, sex, and race of all current applicants as wellas persons selected to fill said jobs. The appropriatebargaining unit is that set forth in article I, section 1, of theAugust 7, 1977-August 9, 1980, collective-bargaining agree-ment between Respondent and said Union.(b) Failing or refusing to bargain collectively with theaforesaid Union after supplying or making available to it inthe manner described in the section of this Decision entitled"The Remedy" said information which Respondent hadbeen obliged heretofore to furnish.(c) In any like or related manner failing or refusing tobargain or impeding or interfering with the efforts of itsemployees' exclusive representative to bargain collectivelyon their behalf in accordance with the provisions of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Promptly supply or make available to Communica-tions Workers of America, AFL-CIO, in the mannerdescribed in the section of this Decision entitled "TheRemedy" the data requested by said labor organization in itsletter of February 16, 1979, to Respondent relative to lists ofjob vacancies filled and of applicants therefor, includingidentification by name, address, and service date, andappropriate job descriptions.(b) Upon request, bargain collectively in good faith withthe aforesaid Union with regard to the information soprovided and matters touching upon the same, and, uponrequest, reduce to signed writing any understanding reached.(c) Post at its St. Louis, Missouri, headquarters at 1010Pine Street, St. Louis, Missouri, and at each of its locationsof the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemploying persons in the aforedescribed collective-bargain-ing unit copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the RegionalDirector for Region 14, after being duly signed by Respon-dent's authorized representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondent' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the Notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentto insure that said notices are not altered, defaced, orcovered by any other material.(d) Furnish to said Regional Director signed copies of thenotice, in a quantity to be designated by the RegionalDirector, for posting by the aforementioned Union at saidUnion's locations, if so desired by the Union.(e) Notify the Regional Director for Region 14, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply therewith.of the United States Court of Appeals Enforcing an Order of the NationalLabor R:lations Board."176